Orton, J.
This is a motion to make the complaint more definite and certain. The motion was denied by the circuit court, and the defendant has appealed from said order.
This suit is brought by the plaintiff to recover damages for a very severe personal injury, caused by the failure of the defendant to restore one of the streets of the city of Madison, which it had used, to its former condition of safety, and leaving it in a very dangerous condition where the plaintiff was driving, and by the failure of the defendant to make proper signal of the approach of a train, and by running at too great a rate of speed, etc. The complaint, for such a case, is a very long one, and all the main facts are set out at great length and with great particularity. It is too long to be copied or even abstracted, and it would be useless to consider specifiealR the numerous respects in which it is claimed the complaint is indefinite and uncertain. It seems to us that it is not liable to such a motion. Most of the facts stated are more within the knowledge of the defendant than of the plaintiff. 'Any more definiteness or certainty does not seem to be necessary in order to apprise the defendant of any material facts not clearly set out, or to aid the defendant in making defense. The specifications are very technical.
By the Gourt. — • The order of the circuit court is affirmed.